Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Numbers: 001-33908, 001-33909 GREENHAVEN CONTINUOUS COMMODITY INDEX FUND (Registrant) (Exact name of Registrant as specified in its charter) GREENHAVEN CONTINUOUS COMMODITY INDEX MASTER FUND (Rule 140 Co-Registrant) (Exact name of Registrant as specified in its charter) Delaware 26-0151234 26-0151301 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o GreenHaven Commodity Services LLC 3340 Peachtree Rd, Suite1910 Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (404)-239-7942 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted to its web site, if any, every Interactive Data File required to be submitted andpostedpursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer þ Accelerated Filer o Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Indicate the number of outstanding Limited Shares as of March 31, 2012: 21,250,000 Limited Shares. 1 Table of Contents GREENHAVEN CONTINUOUS COMMODITY INDEX FUND GREENHAVEN CONTINUOUS COMMODITY INDEX MASTER FUND QUARTER ENDED MARCH 31, 2012 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Greenhaven Continuous Commodity Index Fund Financial Statements Consolidated Statements of Financial Condition at March 31, 2012 (unaudited) and December 31, 2011 3 Unaudited Consolidated Schedule of Investments at March 31, 2012 4 Consolidated Schedule of Investments at December 31, 2011 5 Unaudited Consolidated Statements of Income and Expenses for the Three Months Ended March 31, 2012 and 2011 6 Unaudited Consolidated Statements of Changes in Shareholders’ Equity for the Three Months Ended March 31, 2012 7 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 8 Greenhaven Continuous Commodity Index Master Fund Financial Statements Statements of Financial Condition at March 31, 2012 (unaudited) and December 31, 2011 9 Unaudited Schedule of Investments at March 31, 2012 10 Schedule of Investments at December 31, 2011 11 Unaudited Statements of Income and Expenses for the Three Months Ended March 31, 2012 and 2011 12 Unaudited Statements of Changes in Shareholders’ Equity for the Three Months Ended March 31, 2012 13 Unaudited Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 14 Notes toUnaudited Consolidated Financial Statements 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 31 PART II. OTHER INFORMATION 32 ITEM 1. Legal Proceedings 32 ITEM 1A. Risk Factors 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 3. Defaults Upon Senior Securities 32 ITEM 4. Reserved 32 ITEM 5. Other Information 32 ITEM 6. Exhibits 33 SIGNATURES 34 EXHIBIT INDEX 35 EX-31.1 SECTION 36 EX-31.2 SECTION 37 EX-31.3 SECTION 38 EX-31.4 SECTION 39 EX-32.1 SECTION 40 EX-32.2 SECTION 41 EX-32.3 SECTION 42 EX-32.4 SECTION 43 2 Table of Contents GreenHaven Continuous Commodity Index Fund Consolidated Statements of Financial Condition March 31, 2012 (unaudited) and December 31, 2011 March 31, December 31, (unaudited) Assets Equity in broker trading accounts: Short-term investments (cost $554,984,201 and $9,999,989 as of March 31, 2012 and December 31, 2011, respectively) $ $ Cash held by broker Net unrealized depreciation on futures contracts ) ) Total assets $ $ Liabilities and shareholders’ equity Capital shares payable $ - $ Management fee payable to related party Accrued brokerage fees and expenses payable Total liabilities Shareholders’ equity General Units: Paid in capital - 50 units issued Retained earnings (deficit) 17 (2 ) Total General Units Limited Units: Paid in capital -21,250,000 and 19,400,000 redeemable units issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Retained earnings Total Limited Units Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Net asset value per share General Units $ $ Limited Units $ $ See accompanying notes to unaudited consolidated financial statements 3 Table of Contents GreenHaven Continuous Commodity Index Fund Unaudited Consolidated Schedule of Investments March 31, 2012 Percentage of Fair Face Description Net Assets Value Value U.S. Treasury Obligations U.S. Treasury Bills, 0.06% due April 05, 2012 43.42 % $ $ U.S. Treasury Bills, 0.07% due April 26, 2012 U.S. Treasury Bills, 0.10% due May 17, 2012 Total U.S. Treasury Obligations (cost $554,984,201) 86.06 % $ $ Percentage of Fair Notional Description Net Assets Value Value Unrealized Appreciation/(Depreciation) on Futures Contracts Cocoa (564 contracts, settlement date May 15, 2012) ) % $ ) $ Cocoa (564 contracts, settlement date July 16, 2012) ) ) Cocoa (564 contracts, settlement date September 13, 2012) Coffee (183 contracts, settlement date May 18, 2012) ) ) Coffee (182 contracts, settlement date July 19, 2012) ) ) Coffee (182 contracts, settlement date September 18, 2012) ) ) Copper (132 contracts, settlement date May 29, 2012) Copper (132 contracts, settlement date July 27, 2012) Copper (131 contracts, settlement date September 26, 2012) ) ) Corn (410 contracts, settlement date May 14, 2012) ) ) Corn (410 contracts, settlement date July 13, 2012) ) ) Corn (410 contracts, settlement date September 14, 2012) ) ) Cotton (405 contracts, settlement date May 08, 2012) ) ) Cotton (403 contracts, settlement date July 09, 2012) ) ) FCOJ-A (536 contracts, settlement date May 10, 2012) ) ) FCOJ-A (514 contracts, settlement date July 11, 2012) ) ) FCOJ-A (513 contracts, settlement date September 10, 2012) ) ) Gold (113 contracts, settlement date June 27, 2012) ) ) Gold (113 contracts, settlement date August 29, 2012) ) ) Heating Oil (57 contracts, settlement date April 30, 2012) Heating Oil (57 contracts, settlement date May 31, 2012) Heating Oil (57 contracts, settlement date June 29, 2012) Heating Oil (56 contracts, settlement date July 31, 2012) Heating Oil (56 contracts, settlement date August 31, 2012) Lean Hogs (216 contracts, settlement date April 16, 2012) ) ) Lean Hogs (215 contracts, settlement date June 14, 2012) ) ) Lean Hogs (215 contracts, settlement date July 16, 2012) ) ) Lean Hogs (215 contracts, settlement date August 14, 2012) ) ) Lean Hogs (216 contracts, settlement date October 12, 2012) ) ) Light, Sweet Crude Oil (73 contracts, settlement date April 20, 2012) Light, Sweet Crude Oil (73 contracts, settlement date May 22, 2012) Light, Sweet Crude Oil (73 contracts, settlement date June 20, 2012) Light, Sweet Crude Oil (73 contracts, settlement date July 20, 2012) Light, Sweet Crude Oil (72 contracts, settlement date August 21, 2012) Live Cattle (262 contracts, settlement date June 29, 2012) ) ) Live Cattle (262 contracts, settlement date August 31, 2012) ) ) Live Cattle (262 contracts, settlement date October 31, 2012) ) ) Natural Gas (323 contracts, settlement date April 26, 2012) ) ) Natural Gas (323 contracts, settlement date May 29, 2012) ) ) Natural Gas (323 contracts, settlement date June 27, 2012) ) ) Natural Gas (323 contracts, settlement date July 27, 2012) ) ) Natural Gas (324 contracts, settlement date August 29, 2012) ) ) Platinum (230 contracts, settlement date July 27, 2012) Platinum (230 contracts, settlement date October 29, 2012) ) ) Silver (77 contracts, settlement date May 29, 2012) Silver (78 contracts, settlement date July 27, 2012) Silver (78 contracts, settlement date September 26, 2012) ) ) Soybean (180 contracts, settlement date May 14, 2012) Soybean (180 contracts, settlement date July 13, 2012) Soybean (180 contracts, settlement date August 14, 2012) Sugar (468 contracts, settlement date April 30, 2012) Sugar (468 contracts, settlement date June 29, 2012) Sugar (468 contracts, settlement date September 28, 2012) Wheat (376 contracts, settlement date May 14, 2012) ) ) Wheat (375 contracts, settlement date July 13, 2012) Wheat (373 contracts, settlement date September 14, 2012) Net Unrealized Depreciation on Futures Contracts ) % $ ) $ See accompanying notes to unaudited consolidated financial statements 4 Table of Contents GreenHaven Continuous Commodity Index Fund Consolidated Schedule of Investments December 31, 2011 Percentage of Fair Face Description Net Assets Value Value U.S. Treasury Obligations U.S. Treasury Bill, 0.00% due January 05, 2012 (cost $9,999,989) 1.72 % $ $ Percentage of Fair Notional Description Net Assets Value Value Unrealized Appreciation/(Depreciation) on Futures Contracts Cocoa (535 contracts, settlement date March 15, 2012) ) % $ ) $ Cocoa (536 contracts, settlement date May 15, 2012) ) ) Cocoa (536 contracts, settlement date July 16, 2012) ) ) Coffee (133 contracts, settlement date March 20, 2012) ) ) Coffee (132 contracts, settlement date May 18, 2012) ) ) Coffee (132 contracts, settlement date July 19, 2012) ) ) Copper (133 contracts, settlement date March 28, 2012) ) ) Copper (132 contracts, settlement date May 29, 2012) ) ) Copper (132 contracts, settlement date July 27, 2012) Corn (349 contracts, settlement date March 14, 2012) ) ) Corn (349 contracts, settlement date May 14, 2012) ) ) Corn (348 contracts, settlement date July 13, 2012) Cotton (249 contracts, settlement date March 08, 2012) ) ) Cotton (248 contracts, settlement date May 08, 2012) ) ) Cotton (248 contracts, settlement date July 09, 2012) ) ) FCOJ-A (561 contracts, settlement date March 12, 2012) FCOJ-A (486 contracts, settlement date May 10, 2012) FCOJ-A (306 contracts, settlement date July 11, 2012) ) ) Gold (72 contracts, settlement date February 27, 2012) ) ) Gold (72 contracts, settlement date April 26, 2012) ) ) Gold (73 contracts, settlement date June 27, 2012) ) ) Heating Oil (57 contracts, settlement date January 31, 2012) ) ) Heating Oil (56 contracts, settlement date February 29, 2012) ) ) Heating Oil (56 contracts, settlement date March 30, 2012) ) ) Heating Oil (56 contracts, settlement date April 30, 2012) ) ) Heating Oil (56 contracts, settlement date May 31, 2012) ) ) Lean Hogs (236 contracts, settlement date February 14, 2012) ) ) Lean Hogs (236 contracts, settlement date April 16, 2012) ) ) Lean Hogs (235 contracts, settlement date June 14, 2012) ) ) Lean Hogs (236 contracts, settlement date July 16, 2012) ) ) Light, Sweet Crude Oil (69 contracts, settlement date January 20, 2012) Light, Sweet Crude Oil (69 contracts, settlement date February 21, 2012) Light, Sweet Crude Oil (69 contracts, settlement date March 20, 2012) Light, Sweet Crude Oil (69 contracts, settlement date April 20, 2012) Light, Sweet Crude Oil (68 contracts, settlement date May 22, 2012) Live Cattle (229 contracts, settlement date February 29, 2012) 0.00 * Live Cattle (230 contracts, settlement date April 30, 2012) ) ) Live Cattle (230 contracts, settlement date June 29, 2012) ) ) Natural Gas (224 contracts, settlement date January 27, 2012) ) ) Natural Gas (224 contracts, settlement date February 27, 2012) ) ) Natural Gas (220 contracts, settlement date March 28, 2012) ) ) Natural Gas (220 contracts, settlement date April 26, 2012) ) ) Natural Gas (219 contracts, settlement date May 29, 2012) ) ) Platinum (243 contracts, settlement date April 26, 2012) ) ) Platinum (243 contracts, settlement date July 27, 2012) ) ) Silver (82 contracts, settlement date March 28, 2012) ) ) Silver (81 contracts, settlement date May 29, 2012) ) ) Silver (81 contracts, settlement date July 27, 2012) ) ) Soybean (186 contracts, settlement date March 14, 2012) ) ) Soybean (187 contracts, settlement date May 14, 2012) ) ) Soybean (187 contracts, settlement date July 13, 2012) Sugar (444 contracts, settlement date February 29, 2012) ) ) Sugar (444 contracts, settlement date April 30, 2012) ) ) Sugar (444 contracts, settlement date June 29, 2012) ) ) Wheat (343 contracts, settlement date March 14, 2012) ) ) Wheat (340 contracts, settlement date May 14, 2012) ) ) Wheat (340 contracts, settlement date July 13, 2012) Net Unrealized Depreciation on Futures Contracts ) % $ ) $ *Denotes greater than 0.000% yet less than 0.005% See accompanying notes to unaudited consolidated financial statements 5 Table of Contents GreenHaven Continuous Commodity Index Fund Unaudited ConsolidatedStatements of Income and Expenses For the Three Months Ended March 31, 2012 and 2011 Income Interest Income $ $ Expenses Management fee to related party Brokerage fees and expenses Total expenses Net Investment Loss ) ) Realized and Net Change in Unrealized (Loss) Gain on Investments and Futures Contracts Realized (Loss) Gain on Futures Contracts ) Net Realized (Loss) Gain ) Net Change in Unrealized Gain (Loss) on Investments Futures Contracts ) Net Change in Unrealized Gain (Loss) ) Net Realized and Unrealized Gain on Investments and Future Contracts Net Gain $ $ See accompanying notes to unaudited consolidated financial statements 6 Table of Contents GreenHaven Continuous Commodity Index Fund Unaudited Consolidated Statements of Changes in Shareholders’ Equity For the Three Months Ended March 31, 2012 General Units Limited Units Total Total Total General Limited Total General Units Retained Shareholders’ Limited Units Retained Shareholders’ Shareholders’ Units Amount Earnings Equity Units Amount Earnings Equity Equity Balance at January 1, 2012 50 $ $
